286 F.2d 235
RETAIL CLERKS INTERNATIONAL ASSOCIATION, Local Unions Nos.128 and 633, Appellants,v.LION DRY GOODS, INC., et al., Appellees.
No. 14176.
United States Court of Appeals Sixth Circuit.
Dec. 15, 1960.

Joseph E. Finley, Cleveland, Ohio (Rudd, Ober, Finley & Miller, Cleveland, Ohio, on the brief), for appellant.
Merritt W. Green, Toledo, Ohio, for appellees.
Before McALLISTER, Chief Judge, and MARTIN and WEICK, Circuit Judges.

ORDER.

1
This appeal from the judgment of the United States District Court, dismissing the complaint of appellants, has been heard and considered upon the record and upon the oral arguments and briefs of the parties.


2
This court is of opinion that the district Court correctly construed Section 301 of the Labor Management Relations Act of 1947 (29 U.S.C.A. 185(a)) and was free from error in holding that it had no jurisdiction over the subject matter of the litigation.  The contract here involved is not a collective bargaining agreement between an employer and a labor organization representing its employees.  We think that the trial court was correct in reaching the conclusion that collective bargaining contracts between a union and an employer are the only contracts intended to be actionable in a United States District Court under the provisions of section 301(a).


3
In our judgment, United States District Judge Kloeb was right in concluding that he was without jurisdiction in this case.  He, therefore, properly dismissed the complaint.


4
Accordingly, for the reasons stated in the opinion of the District Judge, the judgment of the district ocurt is affirmed.


5
It is so ordered.